Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 12, 2019

                                     No. 04-19-00161-CR

                                  Marilynn Meade MEDINA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR0548W
                        Honorable Lori I. Valenzuela, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on June 12, 2019.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court